—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gavrin, J.), rendered April 20, 2009, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712-715 [1998]; People v Baldi, 54 NY2d 137, 146-147 [1981]). To the extent that the defendant’s claim involves matter dehors the record, it may not be reviewed on direct appeal (see People v Haynes, 39 AD3d 562, 564 [2007]). To the extent that the claim may be reviewed, defense counsel provided meaningful representation (see People v Ennis, 11 NY3d 403, 415 [2008], cert denied 556 US —, 129 S Ct 2383 [2009]; People v Gomez, 67 AD3d 927, 927-928 [2009]; People v Carter, 44 AD3d 677, 679 [2007]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Skelos, J.P., Covello, Balkin and Austin, JJ., concur.